       Case 3:19-cv-07817-EMC Document 44 Filed 01/21/21 Page 1 of 2



 1   MOLLIE M. BURKS (SBN: 222112)
     mburks@grsm.com
 2   GORDON REES SCULLY MANSUKHANI, LLP
 3   1111 Broadway, Suite 1700
     Oakland, CA 94607
 4   Telephone: (510) 643-8600
     Facsimile: (510) 984-1721
 5
     Attorneys for Defendant
 6   TRADER VIC’S
 7
     JOCELYN BURTON (SBN: 135879)
 8   BURTON EMPLOYMENT LAW
     1939 Harrison Street, Suite 400
 9   Oakland, CA 94612
     Tel: 510-350-7025
10
     Fax: 510-473-3672
11   jburton@burtonemploymentlaw.com

12   Attorneys for Plaintiff
     ARTHUR MCUNU
13

14

15                              UNITED STATES DISTRICT COURT
16                             NORTHERN DISTRICT OF CALIFORNIA
17

18   ARTHUR MCUNU,                            )    CASE NO. 3:19-cv-07817-EMC
                                              )
19                               Plaintiff,   )    STIPULATION OF DISMISSAL WITH
                                              )    PREJUDICE
20          vs.                               )
21                                            )
     TRADER VIC’S,                            )
22                                            )
                                 Defendant.
23                                            )
                                              )
24                                            )
25

26

27

28
                                                  -1-
     STIPULATION OF DISMISSAL, MCUNU v. TRADER VIC’S
                                     CASE NO. 3:19-cv-07817
      Case 3:19-cv-07817-EMC Document 44 Filed 01/21/21 Page 2 of 2



 1          TO THE ABOVE-ENTITLED COURT:
 2          Plaintiff ARTHUR MCUNU (“Plaintiff”) and Defendant TRADER VIC’S (“Trader
 3
     Vic’s” or “Defendant”) (together, “Parties”), by and through their counsel of record, and
 4
     pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), hereby stipulate to dismiss this
 5
     action with Prejudice.
 6

 7

 8   Dated: January 21, 2021                            BURTON EMPLOYMENT LAW

 9                                                      By:    /s/ Jocelyn Burton
                                                              Jocelyn Burton
10
                                                              Attorney for Plaintiff
11                                                            Arthur Mcunu

12

13

14   Dated: January 21, 2021                            GORDON REES SCULLY MANSUKHANI, LLP
15

16
                                                        By:    /s/ Mollie M. Burks
17                                                            Mollie M. Burks
                                                              Attorneys for Defendant
18                                                            TRADER VIC’S.
19
                                                       ISTRIC
                                                  TES D      TC
20                                              TA
                                                                            O
                                           S




                                                                             U




21
                                          ED




                                                                              RT




                                                             TED
                                      UNIT




22                                                      GRAN
                                                                                   R NIA




23
                                                                         hen
                                                                  rd M. C
                                      NO




24                                                      e E d w a
                                                    Judg
                                                                                   FO
                                        RT




25
                                                                               LI




                                               ER
                                          H




                                                                             A




                                                    N                          C
26            DATED: 1/21/2021                                        F
                                                        D IS T IC T O
                                                              R
27

28
                                                         -2-
     STIPULATION OF DISMISSAL, MCUNU v. TRADER VIC’S
                                     CASE NO. 3:19-cv-07817
